Citation Nr: 0639986	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for a right 
breast scar between December 6, 2001, and April 19, 2004.  

2.  Entitlement to a disability rating in excess of 10 
percent for a right breast scar after April 19, 2004.  

3.  Entitlement to a compensable rating for chronic left 
shoulder pain, status post motor vehicle accident, between 
December 6, 2001, and April 27, 2005.  

4.  Entitlement to a disability rating in excess of 10 
percent for chronic left shoulder pain, status post motor 
vehicle accident, after April 27, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to July 1999 
and from November 1999 to December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Decatur, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection, with a noncompensable initial rating, for a scar 
of the right breast.  Her disability rating for a left 
shoulder disability was also reduced from 10 percent to 
noncompensable.  The veteran subsequently initiated and 
perfected appeals of these determinations.  As the veteran 
has relocated during the pendency of this appeal, her claim 
has been transferred to the Waco, Texas, VA RO.  In September 
2006 she testified before the undersigned Acting Veterans Law 
Judge, seated at the RO.  

During the course of this appeal, the veteran was awarded a 
10 percent rating for her left shoulder disability, effective 
from April 19, 2004, and a 10 percent rating for her right 
breast scar, effective from April 27, 2005.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these 
matters remain in appellate status, and have been construed 
as noted on the front page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks increased ratings for her service-connected 
disabilities of the right breast and left shoulder.  At her 
September 2006, she stated that since relocating to Texas, 
she has received outpatient VA treatment for her service-
connected disabilities at the Dallas VA medical center; 
however, records of such treatment have not yet been 
obtained.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005).  This duty includes obtaining pertinent 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(b) (West 2002 & Supp. 2005).  Because the veteran has 
identified pertinent VA records not yet obtained, a REMAND 
for procurement of such records is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must contact the Dallas VA 
medical center and obtain any VA treatment 
records of the veteran available at that 
location.  Any such records obtained 
should be associated with the claims 
folder.  If no such records are available, 
that fact must be documented for the 
record.  

2.  After the above development is 
completed, the appellant's claims should 
be reviewed by the AMC/RO in light of any 
additional evidence added to the claims 
folder.  If the issues on appeal remain 
denied, the appellant and her 
representative should be afforded a 
Supplemental Statements of the Case, as 
well as a reasonable opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further review.  

The purpose of this remand is to obtain additional evidence, 
and the Board makes no determination at this time on the 
ultimate outcome of this claim.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



